UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2, 2017 AXIOM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-195950 46-3389613 (State or other jurisdictionof incorporation) (CommissionFile No.) (IRS EmployerIdentification No.) Room C, 15/F., Ritz Plaza, 122 Austin Road,Tsimshatsui, Kowloon, Hong Kong (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On May 2, 2017, Axiom Holdings, Inc. issued a press release regarding the execution of a term sheet related to the Vojany Power Station. The press release is attached hereto as Exhibit 99.1 and incorporated herein by this reference. The information contained in the press release attached hereto is being furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that Section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated May 2, 2017 (furnished herewith). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AXIOM HOLDINGS, INC. Date: May 2, 2017 By: /s/ Curtis Riley Curtis Riley Chief Executive Officer 3
